


 [gracelogoa01a01a01a01.jpg]
Fred Festa
Chairman and Chief Executive Officer






W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, MD 21044



December 3, 2014
(Commuting language under Relocation section updated December 15, 2014. — LMM)
Elizabeth C. Brown


Dear Liz,
This letter agreement specifies the terms of your employment with W.R. Grace &
Co. (the "Company"), which were presented and approved by the Board of Directors
(the "Board") of the Company and/or the Compensation Committee of the Board, as
applicable, on December 1, 2014. I am very pleased that you have agreed to join
the Company and believe that you will make a valuable contribution to the
Company's future.
If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
also enclosed for your records.
Position and Responsibilities
Effective upon joining the Company (estimated to be in the January or February,
2015 timeframe, as agreed by you and me), you will commence employment with the
Company in the position of "Corporate Vice President and Chief Human Resources
Officer" of the Company (and of its subsidiary, W.R. Grace & Co. — Conn.).
Upon commencement of your employment, your election by the Board, as a corporate
officer of the Company, will be effective, and you will be regarded as an
"executive officer" of the Company. (As all other Company employees, you will
actually be employed by W.R. Grace & Co. — Conn., a 100% owned subsidiary of the
Company, but will be elected an officer of both W.R. Grace & Co. and W.R. Grace
& Co.
Conn.).
As Corporate Vice President & Chief Human Resources Officer, you will be an
employee of the Company "at will" with no definite term of employment, and you
will be subject to the same requirements as other salaried employees of the
Company, except as provided under this letter agreement.
You will be head of, and responsible for, the Company's world-wide human
resources function, as assigned by me. You will report directly to me, in my
capacity as Chairman and Chief Executive Officer, of the Company. Your office
will be located at the Company headquarters in Columbia, Maryland.






--------------------------------------------------------------------------------




Upon your commencement of employment with the Company, the following will apply
to you:
Compensation
1.
Your initial annual base salary as Corporate Vice President & Chief Human
Resources Officer will be $375,000. Thereafter, your base salary will be subject
to periodic reviews on the same basis and at the same intervals as are
applicable to other officers of the Company.

2.
Your salary will cease to accrue immediately upon your termination of employment
with the Company, regardless of the reason for such termination. (Note, however,
the provisions below under "Severance Pay Arrangement").

You will participate in the Company's Annual Incentive Compensation Program (the
"AICP") for 2015. For that calendar year, your targeted award under the Program
will be 70% of your base salary earnings during 2015, based on the applicable
financial performance of the Company and your personal achievement during that
year, subject to the terms of the following paragraphs. The cash payment you
actually receive under the Program for 2015 (your "2015 AICP Payment") will be
paid to you in the March 2016 at the same time other Program participants
receive their payments for 2015, subject to the paragraphs below.
It is anticipated that, under the Program, there will be two financial
performance targets that affect the calculation of the 2015 AICP payments for
all Program participants, including you. First, in order for any such payment to
be made to any participant, the Company must achieve a specific "earnings before
income tax" target for 2015 (the "EBIT Target"). Second, if the EBIT Target is
achieved, then the amount available to be distributed to participants as 2015
AICP payments will be determined by the degree that certain cash flow targets
for 2015 are achieved. (You will receive further information concerning these
targets in a separate letter.)
The amount of your 2015 AICP Payment will not be pro-rated to reflect the
portion of the 2015 calendar year during which you are employed by the Company.
The other terms governing your 2015 AICP Payment will be the same as the terms
governing the
2015 AICP payments to other Program participants. In accordance with those terms
(and notwithstanding any other provision of this letter agreement), you will
only receive a 2015 AICP Payment if you are employed by the Company on the date
in March 2016 when the 2015 AICP payments are made to Program participants. You
will not be entitled to that Payment if you terminate your employment with the
Company, or are terminated by the Company, prior to that March 2016 payment
date.
Please note that with respect to future AICP awards, the Program design and
incentive targets are reviewed and adjusted from time to time, as appropriate,
based on Company goals and competitive practice. These and the other provisions
of the Program will apply to you in the same manner as applicable to other
Program participants. I anticipate, however, that your
targeted award under future AICP Programs will be no less than 70% of your
annual base earnings during the applicable calendar year, pending of course any
redesign of the Program in the future by the Board or its Compensation
Committee.
3.
You will be eligible for a targeted award under the Company's Long-Term
Incentive Plan (the "LTIP") for the 2014-2016 performance period. Under that
LTIP, 50 percent of the total targeted award will be in the form of "performance
based units" ("PBUs"), which will be settled in cash (or stock, if appropriate),
in early 2017, based on the performance of the Company's common stock and "EBIT"
during the 3-year 2014-2016 performance period ending December 31, 2016; and 50
percent will be in the form of a stock option grant.

Your targeted award value under the 2014-2016 LTIP will be at $450,000; awarded
as PBUs valued at $225,000; and a stock option grant valued at $225,000. (This
LTIP award will be




--------------------------------------------------------------------------------




prorated to reflect the portion of the performance period during which you are
employed by the Company.)
In order to determine the number of stock options awarded to you, the Company's
standard "Black-Scholes" formula will be applied. The "strike price" of the
options awarded to you will be the market price of a share of Company common
stock on the date you commence employment, as specified in the applicable Stock
Incentive Plan.
Also, please note that the stock options awarded to you will vest in 2 equal
installments, each on the anniversary of the date you commence employment with
the Company.
The terms governing your award under this LTIP will be the same as the terms
governing the awards to the other participants under the LTIP, including the
vesting schedule for the stock options (as described above) and the requirement
of active employment with the Company on the date that the PBUs are settled in
order to receive cash (or Company stock, if appropriate) related thereto.
You will receive further information regarding the terms of the 2014-2016 LTIP
in a separate memo.
You will, of course, also be considered for an appropriate LTIP award for the
2015-2017 performance period (an award no less than $450,000), at the same time
that other potential participants are considered for LTIP awards for that
performance period.
4.
Consistent with your election as an officer of the Company, the Board has
authorized the Company to enter into a written Executive Severance Agreement, or
a so-called "golden parachute", with you. In general, the terms of that
agreement will provide for a severance payment of 3.0 times the sum of your
annual base salary plus your targeted annual incentive compensation award
(adjusted in accordance with the terms of that agreement), and certain other
benefits, in the event your employment terminates under certain conditions
following a change-in-control of the Company. The form and provisions of your
Executive Severance Agreement will be the same as applicable to other elected
officers of the Company. Please refer to the Executive Severance Agreement
itself for definition of "change in control", "employment termination" and other
particulars of this arrangement.

A copy of your Executive Severance Agreement is enclosed.
Severance Pay Arrangement
If you are involuntarily terminated by the Company under circumstances in which
you would qualify for severance pay under the terms of the Grace Severance Pay
Plan for Salaried Employees (the "Grace Severance Plan"), then you will be
entitled to a severance payment of 1.5 times a dollar amount equal to your
annual base salary at the time your employment is terminated. This severance pay
arrangement shall be governed by the terms of the Grace Severance Plan, except
of course for the calculation of the amount of severance pay. Under that Plan,
the total severance payment would be made to you in installments, at the same
time and in the same manner as salary continuation payments, over a period of 18
months beginning as of the date you are terminated. However, at your option,
under the current terms of the Grace Severance Plan, the entire severance
payment may be paid to you in a single lump sum as soon as practical after your
termination, subject to the "409A Provisions" described below.
You will not, in any event, however, be entitled to the severance payment
described above if, at the time your employment terminates, your employment
terminates as a result of your death, or you are entitled to payments under your
Executive Severance Agreement described above, or to disability income payments
under the Grace "LTD Plan" and/or "ESP Plan" mentioned below. Also, if you
received the severance payment described above in this letter, you will not be
entitled to any other severance pay from the Company.
409A Provisions. Notwithstanding any other provision of this letter agreement to
the contrary, if you become entitled to severance pay under this agreement, at a
time that the Company determines that you are a




--------------------------------------------------------------------------------




"specified employee", within the meaning of section 409A(a)(2)(B) of the
Internal Revenue Code (the "Code"), you will not be paid any of that pay prior
to a date that is 6 months after your "separation from service" (within the
meaning of section 409A(a)(2)(A)(i)) from the Company or your date of death if
sooner; provided, however, if your employment is terminated involuntarily and
you become entitled to such severance pay, then you may receive, prior to that
date, an amount of severance pay under this agreement (when added to the
severance benefits you receive under any other plan or program of the Company,
which is deemed to be a "nonqualified deferred compensation plan" (as defined by
section 409A(d)(1) of the Code), that does not exceed an amount that is 2-times
the compensation limited under section 401(a)(17) at the time of your
termination, or 2-times your annual compensation at that time, if lesser. It is
quite likely that you would be a "specified employee" if and when you become
entitled to severance pay hereunder. Liz, please note that the provisions under
this paragraph do not grant you any additional benefits, but instead these
provisions are solely intended to help assure that your severance benefits
described above will be paid in a manner that does not violate the provisions of
Code section 409A.
Finally, please note that all payments and benefits under this letter agreement
(as well as under the other agreements, programs, policies and plans of the
Company) are intended to be exempt from Code section 409A or, with respect to
any such payments and benefits that are not so exempt, to be in compliance with
that Code section; and the provisions of this letter agreement (and those other
agreements, programs, policies and plans) shall be interpreted and administered
in that manner.
Executive Physical
You will also be eligible for an annual "executive physical" performed at Johns
Hopkins Hospital in Baltimore, at Company expense. The terms of the physical
will be the same as applicable to other elected officers of the Company based in
Maryland.
Other Benefit Programs
As an officer of the Company, you will also be eligible to participate in the
following benefits plans and programs (subject to the continuation and the
actual provisions of the plans and programs, as amended from time to time):
•
The W. R. Grace & Co. Retirement Plan for Salaried Employees ("Grace Salaried
Retirement Plan")

•
The W. R. Grace & Co. Supplemental Executive Retirement Plan

•
The W. R. Grace & Co. Salaried Employee Savings & Investment Plan

•
The W. R. Grace & Co. Savings & Investment Plan Replacement Payment Program

•
The W. R. Grace & Co. Long-Term Disability income Plan ("LTD Plan")

•
Executive Salary Protection Plan ("ESP Plan")

•
The W. R. Grace & Co. Voluntary Group Accident Insurance Plan

•
The W. R. Grace & Co. Business Travel Accident Insurance Plan

•
The W. R. Grace & Co. Group Term Life Insurance Program

•
Personal Excess Liability Insurance (with a current limit of $6 million)

•
The W. R. Grace & Co. Group Medical Plan

•
The W. R. Grace & Co. Dental Plan

In addition, during your employment with the Company, you shall also be entitled
to participate in all other employee/executive perquisites, pension and welfare
benefits plans and programs made available to the Company's executives or it its
employees generally, as such plans or programs may be in effect, and amended,
from time to time.
Vacation
As an officer of the Company, you will be entitled to four weeks paid vacation
per full calendar year.
Indemnification




--------------------------------------------------------------------------------




The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur, directly or
indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company's performance of (or
failure to perform) any commitment made to you under this agreement. The Company
shall obtain such policy or policies of insurance as it reasonably may deem
appropriate to effect this indemnification.
Confidentiality and Non-Compete Agreements
As a condition of employment, you will be required to sign the Company's
standard employment agreement (the "Standard Agreement", a copy of which is
enclosed), which includes agreements regarding the confidentiality of Company
information and non-competition, and similar provisions. To the extent that the
terms of the Standard Agreement differ from the terms of this letter agreement,
the terms of this letter agreement (and not the Standard Agreement) shall
control your employment relationship with the Company. In addition, the
provisions of item 5 of the Standard Agreement are not applicable to the terms
of this letter agreement, in that the Standard Agreement does not supersede any
terms of this agreement.
Relocation
This position will be based in Columbia, Maryland, therefore, you will be
eligible for the domestic relocation benefits under the North American
Relocation Policy. It is agreed that you will be commuting from Pennsylvania
through June 30, 2015. In lieu of the six months of temporary relocation
housing, W.R. Grace will reimburse (or, alternatively, you may expense) all
reasonable commuting expenses, including train, hotel, and parking. Grace will
gross up any applicable taxes related to commuting expenses or reimbursements. I
have enclosed a copy of the relocation handbook for your reference. Should you
have questions about your relocation, I can arrange a Company representative to
contact you to address your questions.
Pre-employment
Prior to joining Grace, you will be required to undergo a drug screening test
and physical examination. Please contact Charlotte Clive, R.N. in our Medical
Department at (410) 531-4506 to schedule an appointment locally in your area.
This offer of employment is contingent upon successfully completing the drug
screening test, physical examination, background check, and your providing
documentation establishing your eligibility to work in the United States.
Miscellaneous
You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof. Except as expressly otherwise provided herein, this
agreement shall not adversely affect your rights to participate in, or receive
any benefit under, any incentive, severance or other benefits plan or program in
which you may from time to time participate.
If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto. Any provision
of this agreement that is held invalid or unenforceable, in whole or in part,
shall not affect the validity and enforceability of the other provisions of this
agreement which shall remain in full force and effect.
This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
letter, executed by you and the Company.
Liz, again, I am very excited about your decision to join Grace and look forward
to a productive and rewarding relationship.




--------------------------------------------------------------------------------




Sincerely,
/s/ A. E. Festa
Fred E. Festa
Chairman & Chief Executive Officer W.R. Grace & Co.
Enclosures
AGREED AND ACCEPTED:


/s/ Elizabeth C. Brown
Date: 16 December 2014




